        Case 1:21-cv-03454-KPF Document 44 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRISTI VUKSANOVICH and MARK
VUKSANOVICH,
                             Plaintiff,
                      -v.-                              21 Civ. 3454 (KPF)
AIRBUS AMERICAS, INC., AIRBUS                                 ORDER
AMERICAS ENGINEERING, INC., AVSA
S.A.R.L, AIRBUS S.A.S., and AIRBUS SE,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On April 20, 2021, the above-captioned matter was transferred to this

jurisdiction from the United States District Court for the District of

Massachusetts. (Dkt. #29). On June 24, 2021, this Court ordered that

Plaintiff file an amended complaint on or before July 11, 2021. (Dkt. #37). As

of this time, Plaintiff has not yet filed an amended pleading. It is the Court’s

understanding that the delay stems from unexpected difficulties related to the

engagement of local counsel in this matter and that Plaintiff still intends to file

an amended complaint. The Court further understands that efforts to secure

local counsel remain ongoing.

      The Court ORDERS that Plaintiff resolve the issues related to securing

local counsel by July 30, 2021. If Plaintiff is unable to do so by this date,

Plaintiff shall provide the Court with a written explanation of the delay.
         Case 1:21-cv-03454-KPF Document 44 Filed 07/21/21 Page 2 of 2




     SO ORDERED.

Dated:       July 21, 2021
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
